376 F.2d 856
ADAMS AND KERSHNER, INC., Appellant,v.DWORMAN BUILDING CORPORATION, Appellee.
No. 23651.
United States Court of Appeals Fifth Circuit.
May 8, 1967.
Rehearing Denied June 1, 1967.

Appeal from the United States District Court for the Middle District of Florida; Joseph P. Lieb, Judge.
David W. Palmer and Purl G. Adams, Crestview, Fla., for appellant.
Milton D. Jones, Herbert M. Brown, Clearwater, Fla., for appellee.
Before JONES, GEWIN and SIMPSON, Circuit Judges.
PER CURIAM:


1
In this diversity case the district court decided that the claim of the plaintiff, the appellant here, was asserted prematurely and the action was dismissed without prejudice to bringing another action when the claim was ripe for litigation. Finding no error in the district court's decision, its judgment is


2
Affirmed.